DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending. Claims 1-13 are being examined on the merits. Claim 14 is withdrawn.

Response to Restriction Requirement
The Response to Restriction Requirement filed on March 31, 2021 has been entered. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on March 31, 2021 is acknowledged.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 31, 2021.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

In considering whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue,” the factors set forth in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) should be considered. These factors are:
The breadth of the claims,
The nature of the invention, 
The state of the prior art,
The level of one of ordinary skill in the art,
The level of predictability in the art, 
The amount of direction provided by the inventor,
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Each of these will be discussed in turn below.
Nature of the Invention and the Breadth of the Claims
	The invention of instant claim 1 is directed to an assay for determining ratios of target DNA sequences in a sample comprising amplifying the sample with a set of “specific” primers which comprise a nonspecific nucleotide sequence that does not anneal to the target DNA linked to a nucleotide sequence which anneals to the target DNA, and an additional set of “nonspecific” primers that have “a nucleotide sequence complementary to the nonspecific nucleotide sequence” in the specific primer set. Claim 1 further requires performing at least three rounds of amplification, wherein the nonspecific primer set does not participate in the amplification reaction until the third round, and, finally detecting the amplification products. The dependent claims further define additional features of the primer sets (claims 2-4), characteristics of the target sequence (claims 5-7), specific primer sequences (claims 8-11), and characteristics of the sample (claims 12-13). In view of the disclosure in the specification, claims 1-13 are not overly broad.
The State of the Prior Art
The prior art teaches multi-primer assays generally, and teaches primers with structures of the instant “specific” primers and “nonspecific” primers (often referred to as “universal” primers in the art). The art also teaches multi-primer assays with a minimum of three rounds of amplification, and teaches detecting the presence of the amplification product. However, the complementary to the nonspecific nucleotide sequence” that do not participate in the amplification reaction until round three. 
Level of One of Ordinary Skill in the Art 
	One of ordinary skill in the art would have the knowledge equivalent to a graduate-level degree in molecular biology.
Level of Predictability and Amount of Direction Provided by Inventor
While the level of predictability in the art of assays involving nucleic acid amplification is generally high, the specification does not provide any teaching relating to an assay wherein the “nonspecific” primers have “a nucleotide sequence complementary to the nonspecific nucleotide sequence” in the specific primer set.
Existence of Working Examples
The specification provides one working example describing a multi-primer assay comprising amplifying the sample with a set of “specific” primers which comprise a nonspecific nucleotide sequence that does not anneal to the target DNA linked to a nucleotide sequence which anneals to the target DNA, and an additional set of “nonspecific” primers that have “a nucleotide sequence identical to the nonspecific nucleotide sequence” in the specific primer set (p. 9, ll. 28-30 through p. 14, ll. 1-26). However, the specification provides no working examples wherein the “nonspecific” primers have “a nucleotide sequence complementary to the nonspecific nucleotide sequence” in the specific primer set.
Quantity of Experimentation Needed to Make or Use the Invention Based on the Content of the Disclosure
complementary to the nonspecific nucleotide sequence” so that the “nonspecific” primers do not participate in the amplification reaction until round three. That is, since the first round of amplification will incorporate the nonspecific nucleotide sequence into the amplicon, it seems that inherently the “nonspecific” primers with a nucleotide sequence complementary to the nonspecific nucleotide sequence will then bind to the first round amplicon in the second round of amplification. Therefore, the ordinary artisan would have to experiment in order to identify additional steps or structures that would function to prevent the “nonspecific” primers from either binding to the first round amplicon, or from participating in the second round of amplification. However, neither the specification, nor the art teaches the ordinary artisan how to do that. If the teachings in the specification provide no more than a “plan” for those of skill in the art to experiment using the technology, the entire breadth of the claims are not enabled. MPEP 2164.06(b).
Moreover, if the “nonspecific” primers were indeed complementary to the nonspecific nucleotide sequences of the “specific” primers, they would anneal to the product produced by the “specific” primers thusly:

    PNG
    media_image1.png
    816
    1375
    media_image1.png
    Greyscale

The “nonspecific” primers would therefore be unable to amplify the product of the “specific” primers, as they would be in the wrong orientation to do so.
Claims 2-13 depends from claim 1 and consequently incorporate the lack of enablement issues in claim 1.
For the above reasons, one of ordinary skill in the art would not be able to make and use the claimed invention without undue experimentation.
Appropriate correction is required. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




	Claim 1 recites the limitation “(b) … wherein the sets of nonspecific primers do not participate in the amplification reaction until round three of the amplification reaction”. The meaning of this limitation is unclear. Specifically, it is unclear if it is intended to be construed as a functional limitation, and, if so, what additional features or steps would be required to practice step (b) of claim 1. In the alternative, the “not participat[ing]” limitation could be construed as reciting an intended use or an intended outcome. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, the limitation is indefinite.

	Claims 1 also recites the limitation “(c) … wherein the ratios of the amplification products reflects the ratio of the target DNA sequences in the sample”. It is not clear if this limitation is intended to be construed as an intended use or intended outcome, or if it is intended to require actual calculation and analysis of ratios. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, the limitation is indefinite.

	Claims 2-13 depend directly or indirectly from claim 1, and consequently incorporate the indefiniteness issues of claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 12 recites the limitation “wherein the target DNA in the sample originates from … any … biological material … obtained from a human, animal, plant or environmental sample”. Claim 1, from which claim 12 depends, recites “target DNA sequences in a sample”. It is not clear that there are any sources of target DNA that are not encompassed by the “human, animal, plant or environment[]” samples recited in claim 12. Therefore, it does not appear that claim 12 limits claim 1, and consequently is in improper dependent form.

Claim 13 recites the limitation wherein the target DNA originates from any one of 13 different organisms. Similar to claim 12 above, it is not clear that there are any target DNA originating organisms that are not recited in the list recited in claim 13. Therefore, it does not appear that claim 13 limits claim 1, and consequently is in improper dependent form.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Conclusion
Claims 1-13 are pending, and are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/C.L.G./Examiner, Art Unit 1637   

/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637